 Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 1 of 28 PageID #: 789




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

FRANKLIN ASHLEY,                                )
                                                )
            Plaintiff,                          )
                                                )
      vs.                                       )          Case No. 4:19-cv-00309-MTS
                                                )
WILLIAM MCKINNEY, et al.,                       )
                                                )
            Defendants.                         )

                              MEMORANDUM AND ORDER

       This matter is before the Court on several pending Motions: Plaintiff’s Motion Requesting

Appointment of Expert Witnesses, Doc. [32]; Defendants’ Motion to Strike Plaintiff’s

Unauthorized Surreply in Opposition to Defendants’ Motion for Summary Judgment, Doc. [77],

coupled with Plaintiff’s Motion to Deny that Motion to Strike, Doc. [78]; Plaintiff’s Motion for

Appointment of Counsel, Doc. [82]; Defendants Stephen Vossick and Sarah Skaggs’s Motion for

Summary Judgment, Doc. [52]; and, finally, Defendant Cindy Griffith’s Motion for Summary

Judgment, Doc. [56]. After laying out the factual background of the case, the Court will first

address Plaintiff’s Motion Requesting Appointment of Expert Witnesses and his Motion for

Appointment of Counsel. Because the competing Motions pertaining to Plaintiff’s Surreply to

Defendants’ Motions for Summary Judgment are relevant to the scope of materials the Court will

consider for summary judgment purposes, the Court will briefly address those Motions before

finally turning its attention to the Motions for Summary Judgment.

I.     BACKGROUND

       As an initial matter, the Court must address which facts are before it for purposes of

summary judgment. Defendants, in support of their Motions for Summary Judgment, provided




                                               1
    Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 2 of 28 PageID #: 790




Statements of Undisputed Material Fact (“SOFs”) that made specific references to various attached

exhibits. See Docs. [54], [58], and [59]. Plaintiff, rather than filing separate responses to each

summary judgment motion, filed a single response in opposition, and he did not file a response

specifically directed to either of the SOFs. See Doc. [70]. In his response, Plaintiff failed to

properly controvert most of Defendants’ statements of fact.1 Federal Rule of Civil Procedure

56(c)(1) requires that a party asserting that there is a genuine dispute of fact support that assertion

by “citing to particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations . . . , admissions,

interrogatory answers, or other materials.” The moving party’s SOFs are deemed admitted if the

opposing party does not controvert those facts with specific references to the record as required by

Fed. R. Civ. P. 56(c)(1). Freeman v. Adams, No. 1:12-cv-86-SNLJ, 2014 WL 1056760, at *5 n.4

(E.D. Mo. Mar. 19, 2014); Fed. R. Civ. P. 56(e)(2) (“If a party fails to properly support an assertion

of fact or fails to properly address another party’s assertion of fact as required by Rule 56(c), the

court may . . . consider the fact undisputed for purposes of the motion.”). Likewise, under the

Local Rules of the District Court for the Eastern District of Missouri, all matters set forth in an

SOF shall be deemed admitted for purposes of summary judgment unless specifically controverted

by the opposing party. See L.R. 4.01(E).

           While the Court acknowledges that Plaintiff is representing himself in this matter, he is not

excused from complying with the procedural requirements of this case. See Meehan v. United

Consumers Club Franchising Corp., 312 F.3d 909, 914 (8th Cir. 2002) (“All civil litigants are

required to follow applicable procedural rules.”); Lindstedt v. City of Granby, 238 F.3d 933, 937

(8th Cir. 2000) (per curiam) (“A pro se litigant is bound by the litigation rules as is a lawyer . . . .”);



1
    Plaintiff’s Surreply to Defendants’ Motions for Summary Judgment, Doc. [76], suffers from the same deficiencies.


                                                          2
Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 3 of 28 PageID #: 791




Silberstein v. Internal Revenue Serv., 16 F.3d 585, 860 (8th Cir. 1994) (“[L]ocal rules . . . are

binding on the parties.”). Where Plaintiff provided references in support of his own claims or to

dispute Defendants’ version of events, the Court will take the facts in the light most favorable to

Plaintiff. See Littrell v. City of Kansas City, 459 F.3d 918, 921 (8th Cir. 2006). But any facts in

either SOF not controverted with specific citations to the record are deemed admitted by Plaintiff.

See Jones v. United Parcel Serv., Inc., 461 F.3d 982, 991 (8th Cir. 2006) (concluding district court

properly deemed facts admitted that the opposing party failed to controvert). With that in mind,

the Court turns to the facts.

       Defendant Sarah Skaggs is a Licensed Practical Nurse (LPN). Doc. [53] at 4. She worked

at Potosi Correctional Center (PCC), where Plaintiff is incarcerated, from March 2014 to

December 2018. Id. As an LPN, Skaggs is not authorized to dictate the course of a patient’s

medical treatment and cannot prescribe medications, provide dental treatment, order lab tests,

order diagnostic tests, or submit requests for consultations by off-site specialists. Id. Defendant

Stephen Vossick is a registered nurse (RN) who was employed at PCC from June 2014 to August

2018. Id. at 4. Similar to Skaggs, Vossick cannot dictate the course of a patient’s medical

treatment, prescribe medications, order lab or diagnostic testing, or order that a patient be

transported to the emergency room unless a patient “presents with life-threatening objective

symptoms.” Id. at 4–5. Both Skaggs and Vossick defer to the medical judgment of higher-level

medical providers to determine the proper treatment for a patient. Id.

       Defendant Cindy Griffith was the warden at PCC at the time of the issues that form the

basis of Plaintiff’s claims, though she has since retired from that position. Doc. [58] ¶ 2. In her

capacity as warden, Griffith was responsible for the administration of PCC and for all employees

of the Missouri Department of Corrections; she was not, however, responsible for the employment




                                                 3
    Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 4 of 28 PageID #: 792




or retention of medical personnel, who were instead employed by Corizon, Inc. Doc. [58-1] ¶¶ 2–

3. She was additionally responsible for reviewing offender grievances at PCC. Id. ¶ 2. Skaggs,

Vossick, and Griffith are the only remaining Defendants in this case.

         Plaintiff’s claims against Skaggs and Griffith arise out of Plaintiff’s treatment for a

toothache at PCC. The toothache issue first arose in May 2017. Plaintiff submitted a Medical

Services Request (MSR) on May 21, 2017, complaining of a toothache. Doc. [53] at 5; Doc. [54]

¶ 6. Nurse Connie Barton saw him the next day, and Plaintiff told Nurse Barton that the toothache

had started a “‘long time’ ago” and that he experienced pain “off/on.” Doc. [54] ¶ 6. On

examination, Nurse Barton noted possible caries (cavities) to one of Plaintiff’s teeth, but she did

not note any redness or swelling.2 Id. She provided him with Motrin and told him she would refer

him to a provider. Id.

         Plaintiff again saw Nurse Barton on June 17, 2017, complaining of a possible dental

abscess. Id. ¶ 7. He stated he was experiencing constant pain in his upper right back tooth, upper

jaw, and ear. Id. Nurse Barton noted possible slight swelling of Plaintiff’s gums near the toothache

but did not observe any redness, foul odor, or drainage, nor did she note any swelling elsewhere.

Id. She did notice that Plaintiff’s tooth filling was black. Id. She provided Plaintiff with Tylenol

and decided to schedule a follow-up appointment. Id. She also sent a request with documentation

of the assessment to the dental department. Doc. [54-2] at 11.

         Defendant Skaggs then saw Plaintiff on June 20, 2017, again for complaints related to

aching in his upper right back tooth as well as for constipation. Id. ¶ 8. Plaintiff stated “nothing

ha[d] changed with his tooth” and that his tooth pain improved with a salt-water gargle. Docs.

[54-2] at 11; [54] ¶ 8. Skaggs noted a hole in Plaintiff’s top back right tooth, but she did not


2
 Plaintiff’s medical records reflect that he specifically told Nurse Barton that he had not experienced either redness
or swelling at that time.


                                                          4
 Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 5 of 28 PageID #: 793




observe any swelling, fractured teeth, oral bleeding or trauma, severe tissue damage, or signs of

infection, including swollen gums, swollen jaw, or severe redness. Doc. [54] ¶ 8. Plaintiff did not

report severe tooth pain, and Skaggs noted no signs of acute distress. Id. Skaggs offered Plaintiff

Tylenol and salt to treat the toothache, but Plaintiff declined, stating he already had both. Id. For

Plaintiff’s constipation, Skaggs administered Docusate and Dulcolax. Id. Like Nurse Barton,

Skaggs then sent a request to the dental department that included documentation of her assessment.

Id.

       Plaintiff asserts that he asked Skaggs for antibiotics, but Skaggs informed him only a doctor

could give him antibiotics and said she would “put him in to see a doctor.” Doc. [70] at 3. He

contends, without support from any evidence in the record, that “she failed and/or refused to put

[Plaintiff] in to see the doctor.” Id. Skaggs explained in her declaration that it was her usual

practice to review a patient’s upcoming appointments when deciding whether to refer a patient to

a higher-level provider. Doc. [54] ¶ 9. While Skaggs could not recall whether she reviewed

Plaintiff’s upcoming appointments, Plaintiff’s medical records indicate that he saw Dr. William

McKinney on June 21, 2017, the day after his appointment with Skaggs. Id. ¶¶ 9–10. That

appointment was related to an MSR Plaintiff submitted in May 2017 for back and hip pain. Doc.

[54-2] at 7. There is no indication in the medical record that Plaintiff raised any issues related to

his toothache or that he requested antibiotics from Dr. McKinney. See id. at 7–9; Doc. [54] ¶ 11.

Nurse Skaggs was not involved in Plaintiff’s dental treatment after June 20, 2017. Doc. [54] ¶ 13.

       Plaintiff had another appointment for his toothache with a nurse on July 7, 2017. Docs.

[58] ¶ 17; [54-2] at 14–15. At that appointment, Plaintiff noted that the toothache “had been going

on for about two months,” and he was experiencing constant pain. Doc. [54-2] at 14–15. The

nurse observed that the “upper back teeth ha[d] several areas of decay” and that there was swelling




                                                 5
Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 6 of 28 PageID #: 794




in Plaintiff’s upper gums on the right side of his mouth. Id. In addition to again sending a request

with documentation of the assessment to the dental department, the nurse noted that Dr. Doyle, a

dentist, would be at PCC on July 12, 2017 and that Plaintiff would be scheduled for an appointment

with Dr. Doyle then. Id. at 15; Doc. [58] ¶ 19. But Plaintiff did not see Dr. Doyle July 12, 2017,

because Dr. Doyle “did not [go] to PCC” that day. Docs. [58] ¶ 20; [58-2] at 20:15–16.

        On July 14, 2017, Plaintiff fell in his cell and hit his head, causing a gash above his right

eye. Doc. [58] ¶¶ 21–22. He declared a medical emergency and was seen by a nurse; an on-call

doctor told the nurse to dress the wound, and Dr. McKinney sutured it in the morning. Id.; Doc.

[59] at 40–42. Plaintiff claims he blacked out before falling and that the blackout was caused by

a lack of sleep due to the pain from his toothache. Docs. [58] ¶ 22; [58-2] at (22:6–20); [59] at 42;

[70] at 3. Plaintiff finally saw a dentist on July 17, 2017, and the dentist noted that Plaintiff needed

a tooth extraction. Doc. [54] ¶ 12. Plaintiff requested, and was given, an antibiotic before the

extraction, and the tooth was extracted July 28, 2017. Docs. [54] ¶ 12; [58] ¶ 23. On August 4,

2017, Plaintiff indicated at an appointment with a PCC nurse that his dental issues had been

resolved. Docs. [58] ¶ 24; [59] at 51.

        Plaintiff filed an informal resolution request (IRR) on July 21, 2017, complaining that the

dental treatment detailed above violated his constitutional rights. See Doc. [58-3] at 12–15.

Among his complaints in the IRR was that PCC did not have a dentist at the facility. Doc. [58]

¶ 27. The director of nursing denied Plaintiff’s IRR on August 4, 2017, stating that Plaintiff’s

dental issues had been appropriately handled. Doc. [58-3] at 16. In response to that denial,

Plaintiff filed an offender grievance, reiterating the claims he made in the IRR and noting that he

had seen a dentist on July 17, 2017 who prescribed him antibiotics. Doc. [58-3] at 7–10. In a

response to the grievance, Defendant Griffith, Dr. McKinney, and Nurse Diana Larkin, the health




                                                   6
Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 7 of 28 PageID #: 795




services administrator, acknowledged that there was “a significant period of time” between

Plaintiff’s initial complaints of a toothache and when he was actually seen by a dentist. Id. at 11.

The response indicated that PCC was without a dentist during the time Plaintiff was struggling

with his toothache, but “attempts were made to schedule [Plaintiff] with a [d]entist from another

[c]orrectional [c]enter.” Id. A cancellation from another center delayed an appointment with a

dentist, according to the response, wherein Griffith, McKinney, and Larkin also insisted that

Plaintiff was “among the first offenders to be seen by the [d]entist who eventually came . . . to

PCC.” Id.; see also Doc. [58] ¶ 33. Finally, Ashley filed an inmate grievance appeal, which was

denied by the Missouri Director of Dental Services on November 21, 2017, for largely the same

reasons set out in the response to Plaintiff’s original grievance. See Docs. [58-3] at 2–3; [58] ¶ 36.

       Plaintiff’s claims against Defendant Vossick arise out of Vossick’s treatment of Plaintiff’s

complaints of chest pain on September 9, 2017. That day, around 5:30 p.m., Plaintiff declared a

medical emergency due to a burning feeling in his chest that began around 5:00 p.m. after he drank

a cup of coffee. Doc. [54] ¶ 15. He was seen by Nurse Vossick, who recorded Plaintiff’s pain

level as a 7/10, though Plaintiff asserted in his deposition that he told Vossick it was “above a 10.”

Compare Doc. [54] ¶ 16, with Doc. [58-2] at (44:12–15). Plaintiff stated that the pain did not

radiate or worsen with exertion, he did not have diabetes or any known coronary artery diseases,

he did not have a history of stroke or mini-stroke, he was not enrolled in chronic care for either

hyperlipidemia or hypertension, and he was not on dialysis. Doc. [54] ¶¶ 16–20. He denied any

family history of cardiac disease, smoking, nausea, vomiting, palpitations, or shortness of breath.

Id. ¶¶ 17–18, 21. He appeared sweaty but had normal pallor, turgor, and skin color, and Vossick

noted that Plaintiff was alert and oriented and that his speech was clear. Id. ¶¶ 21, 24. Plaintiff

also had a normal heart rate, a blood pressure of 148/96, a pulse of 86, and a pulse oximeter reading




                                                  7
    Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 8 of 28 PageID #: 796




of 99.3 Id. ¶¶ 22–23.

         Vossick believed that Plaintiff’s chest pain was “epigastric in nature” and that his

symptoms would improve with rest. Doc. [54-3] ¶ 7. He gave Plaintiff aspirin at 6:00 p.m. and

retook his blood pressure around 6:10 p.m., which had lowered to 138/64 from the earlier reading

of 148/96. Id. His pulse oximeter measurement remained 99. Id. Around 7:00 p.m., Vossick

performed an electrocardiogram (“EKG”) on Plaintiff after his symptoms did not subside. Doc.

[54] ¶ 31. The EKG, according to Vossick, did not conclusively show a cardiac event, though

Plaintiff testified that Vossick told him the EKG machine was “old and outdated” and was not

working properly. See id.; Doc. [58-2] at (46:19–47:8). Either way, Vossick contacted Dr. John

Williams, the on-call doctor, around 7:30 p.m. regarding Plaintiff’s symptoms and EKG results.

Doc. [54] ¶ 32. Dr. Williams ordered Zantac, which Vossick administered to Plaintiff, as well as

two troponin draws.4 Id. ¶ 33. According to troponin-draw protocol at PCC, the provider should

perform the first troponin draw and wait four hours before performing the second. Id. ¶ 36.

         Plaintiff’s medical records reflect that Vossick conducted the first troponin draw around

8:15 p.m., which yielded a negative result around 8:30 p.m. (since receiving the results of the draw

takes approximately fifteen minutes).             Docs. [54-2] at 35–36; [54-3] ¶ 7.             Vossick, in his

declaration, stated that he told Plaintiff the second draw would be taken four hours after the first.

Doc. [54] ¶ 39. Though he does not recall when he actually left PCC the night of September 9,

2017, Vossick normally went off duty around 11:00 p.m. In the time between the first troponin




3
 Defendants say Plaintiff’s blood pressure was “slightly elevated” and that both his pulse and pulse oximeter
measurements fell within the “normal” range. See Doc. [54] ¶¶ 22–23.
4
  In a declaration provided by Defendants, Dr. Williams stated that the purpose of a troponin test is to “measure the
level of certain proteins in the blood which are released when the heart has been damaged” and that, according to
research, “troponin levels are commonly elevated between four to nine hours after injury to the heart.” Doc. [54-4]
¶ 12.


                                                         8
 Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 9 of 28 PageID #: 797




draw and when Vossick left the facility for the evening, he asserts that he twice reassured Plaintiff

that he would receive a second troponin draw that would determine the course of his treatment.

Id. ¶ 40–41. Vossick believed that the next nurse on duty would complete the second troponin

draw. Id. ¶ 41.

       Nurse Diana Larkin performed the second troponin test around 12:30 a.m. September 10,

2017. Id. ¶ 44. The test was positive, so Larkin notified Dr. Williams, who ordered Plaintiff be

transported to an emergency room. Plaintiff was transferred to Washington County Memorial

Hospital around 1:40 a.m. Id. He received treatment at that hospital, including another EKG and

troponin test, which suggested an acute myocardial infarction. Id. ¶ 45. He was then transferred

to Mercy Hospital Jefferson, where he underwent a cardiac catheterization without complication.

Id. ¶¶ 45–47. He was discharged from Mercy on September 11, 2017, was admitted to the prison

infirmary that same day, and was discharged from the infirmary two days later. Id. ¶ 48.

       Claiming violations under 42 U.S.C. § 1983, Plaintiff alleged that each of Skaggs, Vossick,

and Griffith violated the Eighth Amendment’s prohibition against cruel and unusual punishment

because they were deliberately indifferent to his serious medical needs. All three Defendants have

moved for summary judgment.

II.    MOTIONS FOR APPOINTMENT OF EXPERT WITNESSES AND COUNSEL

       Plaintiff, invoking Federal Rule of Evidence 706, filed a Motion for Appointment of Expert

Witnesses, Doc. [32], requesting that the Court appoint an independent neuropsychologist,

orthopedist, and cardiologist to review his medical files and examine the injuries he alleges were

caused by Defendants’ deliberate indifference. See Doc. [32] ¶¶ 3–5. Under Fed. R. Evid. 706,

the Court may “appoint an expert witness to testify in an action and order reasonable compensation

be paid to the witness by the parties, in such proportion as the Court directs.” Houston v. Corizon




                                                 9
Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 10 of 28 PageID #: 798




Health Care, No. 4:20-cv-00291-JAR, 2021 WL 168747, at *1 (E.D. Mo. Jan. 19, 2021). Courts

have wide discretion in determining whether a Rule 706 appointment is warranted. Id. Courts

generally will not appoint an expert in the absence of compelling circumstances, since “[t]he

appointment of experts under Rule 706 . . . should be reserved for exceptional cases in which the

ordinary adversary process does not suffice.” Malady v. Corizon, No. 1:13-cv-80-SNLJ, 2013 WL

5835995, at *1 (E.D. Mo. Oct. 30, 2013); see also Rachel v. Troutt, 820 F.3d 390, 397 (10th Cir.

2016) (“Though [Rule 706] permits the district court to appoint a medical expert, courts rarely

exercise this power.”); Toney v. Hakala, 556 F. App’x 570, 571 (8th Cir. 2014) (emphasizing that

courts should appoint an expert witness “only under compelling circumstances” (quoting U.S.

Marshals Serv. v. Means, 741 F.2d 1053, 1059 (8th Cir. 1984) (en banc))). Finally, the purpose

of Rule 706 is “‘to aid the Court,’ and not for the benefit of one of the parties.” Rueben v. United

States, No. 2:13-cv-33-DPM-JTK, 2014 WL 5460574, at *3 (E.D. Ark. Oct. 27, 2014) (citing

Hannah v. United States, 523 F.3d 597, 600 (5th Cir. 2008)).

         Considering the claims and record before the Court, this case does not present any

compelling circumstances that justify the appointment of expert witnesses. Plaintiff’s claims of

cruel and unusual punishment in violation of the Eighth Amendment are not complex; they present

straightforward deliberate indifference claims arising out of Plaintiff’s treatment for a toothache

by Defendant Skaggs (and other PCC medical personnel) and for chest pain by Defendant

Vossick.5 The deliberate indifference standard is both demanding and subjective, requiring that

the plaintiff suffered from an “objectively serious medical need” and that the defendants “actually




5
  It is also not clear that each of the experts Plaintiff asks the Court to appoint would have any experience relevant to
the claims still at issue in this case. Because Plaintiff’s claims arise out of treatment for a toothache and chest pain, it
does not appear that a neuropsychologist or orthopedist would have any particular expertise pertaining to the
seriousness of Plaintiff’s condition when he was treated for his toothache or chest pain.



                                                            10
Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 11 of 28 PageID #: 799




knew of but deliberately disregarded” that need. Jackson v. Buckman, 756 F.3d 1060, 1065 (8th

Cir. 2014). There is sufficient factual information in the record for the Court to make its own

determination of the first requirement, and an expert would not aid the Court in resolving the

second.6 See Trout, 820 F.3d at 397–98 (noting that some courts limit expert appointments to

“truly extraordinary cases where the introduction of outside skills and expertise, not possessed by

the judge, will hasten the just adjudication of a dispute without dislodging the delicate balance of

the juristic role” (quoting Reilly v. United States, 863 F.2d 149, 156 (1st Cir. 1988))); Ledford v.

Sullivan, 105 F.3d 354, 358–59 (7th Cir. 1997) (upholding denial of request for expert appointment

where, “[g]iven the particular factual issues in th[e] case, determining deliberate indifference was

not so complicated that an expert was required to establish” liability). For those reasons, the Court

denies Plaintiff’s request that it appoint expert witnesses.

         Plaintiff also requests that the Court appoint him counsel. Doc. [82]. This is Plaintiff’s

second such request. See Doc. [31]. The Court denied the first, finding that, though Plaintiff has

presented non-frivolous claims in this case, he had “demonstrated that he can adequately present

his claims without an attorney.” Doc. [33] at 1–2. As the Court previously explained, “[t]here is

no constitutional or statutory right to appointed counsel in civil cases.” Phillips v. Jasper Cnty.

Jail, 437 F.3d 791, 794 (8th Cir. 2006).                  Instead, where the moving party has pleaded a

nonfrivolous cause of action, whether to appoint counsel falls within the discretion of the trial

court. See id. In considering whether to appoint counsel, courts consider “the factual and legal

complexity of the underlying issues, the existence of conflicting testimony, and the ability of the

indigent plaintiff to investigate the facts and present his claims.” Ward v. Smith, 721 F.3d 940,



6
  The Court does not mean to suggest that an expert could never be warranted in a deliberate indifference case by
virtue of the standard; rather, the particular facts of this case, and the application of the standard to those facts, are
sufficiently straightforward that use of an expert is unnecessary.


                                                           11
Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 12 of 28 PageID #: 800




942 (8th Cir. 2013).

       Because nothing has changed since Plaintiff’s first request for appointment of counsel, the

Court will deny the Motion. Plaintiff has continued to clearly articulate his claims and arguments,

has successfully filed numerous motions, and this case does not involve factually or legally

complex issues.

III.   MOTIONS RELATED         TO   PLAINTIFF’S SURREPLY       TO   DEFENDANTS’ MOTIONS        FOR

SUMMARY JUDGMENT

       Defendants Vossick and Skaggs filed their Motion for Summary Judgment on May 12,

2020. Doc. [52]. Defendant Griffith filed her own Motion for Summary Judgment on May 13,

2020. Doc. [56]. Defendant filed a single response to both Motions for Summary Judgment, Doc.

[70], and Defendants promptly filed their replies, Docs. [71] and [72]. Plaintiff then, without

seeking leave of the Court, filed a “Supplemental Motion in Response to Defendant’s [sic] Motion

for Summary Judgment,” Doc. [76].         Defendants Skaggs and Vossick moved to strike the

“Supplemental Motion” as an improper surreply to Defendants’ Motions for Summary Judgment,

Doc. [77], and Plaintiff filed his own Motion to Deny Defendants’ Motion to Strike, Doc. [78].

       Local Rules 4.01(A)–(C) generally permit three briefs on a motion: a memorandum in

support of the motion, a response in opposition to the motion, and a reply in support of the motion.

L.R. 4.01(A)–(C). Any additional briefs may not be filed without the Court’s leave. L.R. 4.01(C).

In order to have the most complete picture of the facts for purposes of summary judgment, the

Court will permit the filing of Plaintiff’s Surreply even though Plaintiff did not seek permission

before filing it. See Johnson v. Neiman, No. 4:09-cv-689-AGF, 2011 WL 830950, at *1 (E.D. Mo.

Mar. 3, 2011). Defendants’ Motion to Strike, Doc. [77], is therefore denied, and Plaintiff’s Motion

to Deny Defendants’ Motion to Strike, Doc. [78], is granted only to the extent it asks the Court to




                                                12
Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 13 of 28 PageID #: 801




deny the Motion to Strike.7 However, to the extent that Plaintiff used his Surreply to recycle

discovery arguments the Court already rejected in a prior Order, see Doc. [81], the Court will

ignore those arguments.

IV.       DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT

          A. Legal Standards

          1. Summary Judgment

          Under Federal Rule of Civil Procedure 56, a court must grant a motion for summary

judgment if it finds “that there is no genuine issue as to any material fact and that the moving party

is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

“A genuine issue of material fact exists if a reasonable jury could return a verdict for” the non-

movant. Cockram v. Genesco, Inc., 680 F.3d 1046, 1051 (8th Cir. 2012) (quoting Humphries v.

Pulaski Cnty. Special Sch. Dist., 580 F.3d 688, 692 (8th Cir. 2009)).

          The moving party bears the initial burden of “informing the district court of the basis for

its motion, and identifying those portions of the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex, 477 U.S. at 323 (internal quotations marks

omitted). The burden then shifts to the non-movant to “present specific evidence, beyond ‘mere

denials or allegations [that] . . . raise a genuine issue for trial.’” Farver v. McCarthy, 931 F.3d

808, 811 (8th Cir. 2019) (quoting Wingate v. Gage Cnty. Sch. Dist., 528 F.3d 1074, 1079 (8th Cir.

2008)).




7
  In Plaintiff’s Motion to Deny Defendants’ Motion to Strike, Plaintiff also requested that “the Court grant a
continuance of further proceedings under Rule 56(f)” to allow Plaintiff time to retain an expert opinion. Doc. [78] at
5–6. The Court denies this request for the same reasons it denied Plaintiff’s Motion for Appointment of Expert
Witnesses, discussed in Section II, supra, and also because discovery in this case has been closed for nearly a year.
See Doc. [28] ¶ 4.


                                                         13
Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 14 of 28 PageID #: 802




         2. Deliberate Indifference

         It is well established that the Eighth Amendment prohibition on cruel and unusual

punishment extends to the protection of prisoners from deliberate indifference to serious medical

needs.    Estelle v. Gamble, 429 U.S. 97, 104 (1976). Deliberate indifference may include

intentionally denying or delaying access to medical care, or intentionally interfering with treatment

or medication that has been prescribed. Id. at 104–05. To establish deliberate indifference to a

serious medical need, a plaintiff must show that (1) he suffered from an “objectively serious

medical need,” and (2) that prison officials “actually knew of but deliberately disregarded” that

need. Jackson v. Buckman, 756 F.3d 1060, 1065 (8th Cir. 2014). A medical need is sufficiently

serious if it has been diagnosed by a physician as requiring treatment or it is “so obvious that even

a layperson would easily recognize the necessity for a doctor’s attention.” Popoalii v. Correctional

Med. Servs., 512 F.3d 488, 499 (8th Cir. 2008) (citing Vaughn v. Greene Cnty., 438 F.3d 845, 851

(8th Cir. 2006)). Negligence will not give rise to a claim for deliberate indifference in violation

of the Eighth Amendment. See Estelle, 429 U.S. at 106 (“[A] complaint that a physician has been

negligent in diagnosing or treating a medical condition does not state a valid claim of medical

mistreatment under the Eighth Amendment.”).

         The deliberate indifference standard is extremely demanding—it requires a mental state

“akin to criminal recklessness.” Jackson, 756 F.3d at 1065 (quoting Scott v. Benson, 742 F.3d

335, 340 (8th Cir. 2014)). “Deliberate indifference is ‘more than negligence, more even than gross

negligence, and mere disagreement with treatment decisions does not rise to the level of a

constitutional violation.’” Fourte v. Faulkner Cnty., 746 F.3d 384, 387 (8th Cir. 2014) (quoting

Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000)). To succeed on his claim, Plaintiff must

show that Defendants’ actions were “so inappropriate as to evidence intentional maltreatment or a




                                                 14
Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 15 of 28 PageID #: 803




refusal to provide essential care.” Dulany v. Carnahan, 132 F.3d 1234, 1240–41 (8th Cir. 1997).

Thus, liability for deliberate indifference requires that a prison official be “aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he must also

draw the inference.” Pietrafeso v. Lawrence Cnty., S.D., 452 F.3d 978, 982 (8th Cir. 2006)

(quoting Moore v. Briggs, 381 F.3d 771, 773–74 (8th Cir. 2004)). The alleged failure to treat a

medical condition does not rise to the level of a constitutional violation “unless prison officials

knew that the condition created an excessive risk to the inmate’s health and then failed to act on

that knowledge.” Daniel v. Farmer ex rel. Collett, No. 1:07-cv-00001-SNLJ, 2009 WL 3073713,

at *6 (E.D. Mo. Sept. 22, 2009) (quoting Coleman v. Rahija, 114 F.3d 778, 785 (8th Cir. 1997)).

       When a claim of deliberate indifference is based on a delay in treatment, a plaintiff must

introduce verifying medical evidence in the record establishing that the delay in medical treatment

had a detrimental effect on the inmate’s prognosis. Coleman, 114 F.3d at 784. Failure to provide

such evidence precludes a claim of deliberate indifference to medical needs. Id. Moreover, an

inmate alleging an Eighth Amendment violation for delay in treatment “must demonstrate that the

delay was prompted by ‘obduracy and [wantonness], not inadvertence or error in good faith.”

Daniel, 2009 WL 3073713, at *6 (quoting Ruark v. Drury, 21 F.3d 213, 216 (8th Cir. 1994)).

       B. Discussion

       1. Defendant Skaggs

       Plaintiff alleges Defendant Skaggs was deliberately indifferent to his serious medical needs

because she did not properly address his toothache and failed to refer him to a physician. See

Docs. [1] ¶¶ 40–41; [70] at 21–22; [76] at 9. He claims, without evidentiary support, that Skaggs’s

actions caused Plaintiff to fall in his cell on July 14, 2017, wherein he sustained a head injury. See

Doc. [70] at 21. These claims are baseless. Skaggs saw Plaintiff regarding his toothache only




                                                 15
Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 16 of 28 PageID #: 804




once, on June 20, 2017. By then, Plaintiff had already been seen twice by Nurse Barton for his

dental issues; there is no indication in the record that Barton observed any redness, foul odor,

drainage, or dental abscess in either appointment. When Skaggs saw Plaintiff, he told her nothing

about his tooth had changed from those earlier appointments. See Doc. [54] ¶ 8. Her observations

appear consistent with those of Nurse Barton three days earlier: she did not note any significant

swelling, oral bleeding, or signs of infection, and she did not note any abscess. She did, however,

observe a hole in one of the teeth on the upper-right side of his mouth.

           Even assuming the hole in Plaintiff’s tooth, coupled with his ongoing pain, presents the

sort of objectively serious medical need contemplated by deliberate indifference caselaw, Plaintiff

has provided no evidence from which a jury could conclude that Skaggs disregarded his serious

medical need. Plaintiff told Skaggs his pain improved with a salt-water gargle. Skaggs offered

Plaintiff Tylenol and salt, which he declined since he already had both. Because Skaggs is an

LPN, she could neither prescribe antibiotics nor render dental treatment to Plaintiff, so she offered

him treatment that Plaintiff explicitly stated was effective in reducing his pain. It is noteworthy

that Plaintiff also saw Skaggs that day for issues related to constipation. As she did with his

toothache, Skaggs recorded Plaintiff’s subjective complaints of constipation and performed an

objective examination, then offered him medication to treat the issue.8 That is further evidence

that Skaggs did not intentionally disregard his medical needs at that appointment. While the

provision of medical care alone is not a defense to a deliberate indifference claim, see Langford v.

Norris, 614 F.3d 445, 460 (8th Cir. 2010), the care Skaggs provided was adequate based on the

permissible scope of Skaggs’s duties as a nurse at PCC. See Brodigan v. Swink, No. 4:18-cv-

00273-JAR, 2021 WL 825842, at *6 (E.D. Mo. Mar. 4, 2021).


8
    Skaggs administered Plaintiff Docusate and Dulcolax to treat his constipation.



                                                           16
Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 17 of 28 PageID #: 805




         Plaintiff’s claim that Skaggs was also deliberately indifferent in failing to schedule him for

an appointment with a dentist likewise fails. Skaggs sent Plaintiff’s documentation to the dental

department along with a request to schedule him with a dentist. Though she could not herself

render dental treatment or schedule Plaintiff with the appropriate provider, she sent a request to

those who could. That alone defeats Plaintiff’s argument. Moreover, Plaintiff saw Dr. McKinney

the day after his appointment with Skaggs. Though she could not recall specifically whether she

reviewed Plaintiff’s appointment schedule on June 20, 2017, Skaggs stated in her declaration that

she generally reviewed a patient’s upcoming appointments and would “advise the patient to consult

with the provider at that appointment.”9 Doc. [53] at 14. On review of Plaintiff’s schedule, Skaggs

would have seen that Plaintiff had an appointment with a higher-level provider the very next day

with whom he could have addressed his toothache.10 Considering Skaggs also referred Plaintiff to

the dental department, Plaintiff has no grounds for arguing she ignored his requests to schedule a

follow-up for further treatment of his toothache. Thus, on the undisputed facts in the record,

Plaintiff has not demonstrated either that Skaggs’s care was inadequate or that she deliberately

disregarded Plaintiff’s need to see a higher-level provider. See Reed v. Lear Corp., 556 F.3d 674,




9
  Even if Skaggs did not tell Plaintiff to discuss his toothache with Dr. McKinney at the June 21, 2017 appointment,
that would not rise to the level of deliberate indifference. Plaintiff has provided no evidence that Skaggs intentionally
avoided telling him to confer with Dr. McKinney about the toothache, and if Skaggs simply forgot to instruct Plaintiff
to do so, such an error does not evince deliberate indifference. See Fourte, 746 F.3d at 387 (explaining that deliberate
indifference requires “more than even gross negligence”). And, in any event, Dr. McKinney was not Plaintiff’s only
possible avenue for dental treatment by a higher-level provider; Skaggs’s request to the dental department reflects that
she indeed pursued further treatment for Plaintiff’s issues.
10
  Plaintiff argues that he could not have asked Dr. McKinney for antibiotics to treat his toothache because his June
21, 2017 appointment pertained to an unrelated medical issue. See Doc. [70] at 21–22. He asserts that Defendants
are “well aware of the fact that Dr. McKinney and the medical staff will only address the medical issues listed on the
[health service request] form.” Doc. [70] at 22. But he points to no evidence of any such policy; the exhibit he
provided in support of his argument is Defendant Griffith, Dr. McKinney, and Nurse Larkin’s response to Plaintiff’s
grievance. See Doc. [70] at 30. There is no obvious connection between the grievance response and Dr. McKinney’s
HSR policies. From the Court’s perspective, there is no evidence Skaggs knew Plaintiff would be unable to address
his dental issues with Dr. McKinney at the June 21, 2017 appointment.



                                                           17
Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 18 of 28 PageID #: 806




678 (8th Cir. 2009) (“To overcome a motion for summary judgment, a plaintiff may not merely

point to unsupported self-serving allegations, but must substantiate allegations with sufficient

probative evidence that would permit a finding in the plaintiff’s favor.”); Moore ex rel. Moore v.

Briggs, 381 F.3d 771, 774 (8th Cir. 2004) (noting that summary judgment analysis must be based

on record evidence, not conclusory allegations of deliberate indifference). Skaggs is therefore

entitled to judgment as a matter of law.

        2. Defendant Vossick

        Plaintiff claims that Defendant Vossick ignored the seriousness of Plaintiff’s chest pain on

September 9, 2017 and did not provide him proper or timely treatment. That claim fails for many

of the same reasons as Plaintiff’s claim against Skaggs. Defendants provided a declaration from

Dr. John Williams wherein Dr. Williams detailed the chest-pain protocol at PCC.11 See Doc. [54-

4] ¶ 11. The protocol involves a series of steps designed to discern whether the patient’s issue is

truly cardiac in nature so as to “assess the cause of a patient’s complaints of chest pain” and

because of the potential security risk of transporting inmates to an off-site facility. See id.

        The first steps in the protocol, according to Dr. Williams, involve taking the patient’s vital

signs, including blood pressure, pulse, and blood oxygen levels. Id. If the patient’s blood pressure

is elevated, the nurse waits for some period of time (as determined by the patient’s clinical

presentation) before taking the blood pressure a second time. Id. If, after that period of time, the

blood pressure remains elevated, the nurse should perform an EKG; if the result of that test is

abnormal, the protocol requires that the nurse contact a provider for further orders, which might

include a troponin test. Id. The protocol calls for a four-hour waiting period between the initial



11
  Of note, Dr. Williams explained that patients who present with symptoms “consistent with a heart attack are not
generally immediately transported to the hospital.” Doc. [54-4] ¶ 11.



                                                       18
Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 19 of 28 PageID #: 807




troponin draw and the second one. Id. It appears that a positive result from the troponin draws

counsels that the patient be transferred to an emergency room. See id. ¶¶ 11–14.

         Plaintiff asserted in his deposition that Vossick was “nonchalant” when Plaintiff first

presented with chest pain around 5:30 p.m. on September 9, 2017.12 See Doc. [58-2] at (68:14–

21). But regardless of whether Vossick was “nonchalant” when Plaintiff first arrived, the

following facts regarding Vossick’s treatment of Plaintiff are undisputed: Vossick initially asked

Plaintiff numerous questions related to Plaintiff’s family and medical history as well as his current

symptoms. Vossick took Plaintiff’s vital signs, which showed that Plaintiff’s blood pressure was

slightly elevated. Because he thought Plaintiff may have been experiencing an epigastric (as

opposed to cardiac) issue, Vossick gave Plaintiff aspirin and placed Plaintiff in a cell to see whether

his symptoms improved with time.13 When Vossick again measured Plaintiff’s blood pressure

around 6:10 p.m., it had lowered. Because Plaintiff’s symptoms did not abate, Vossick performed

an EKG on Plaintiff around 7:00 p.m.                     Within thirty minutes of the EKG, which was

inconclusive,14 Vossick contacted Dr. Williams regarding the next steps in Plaintiff’s treatment.


12
   The Court notes that Plaintiff’s deposition testimony is directly contradicted by his medical records in several
respects; for example, Plaintiff testified that Vossick did not take his vitals when he presented with chest pain, see
Doc. [58-2] at (68:16–18), which is an entirely baseless assertion since the medical records reflect that Vossick did,
in fact, take Plaintiff’s vitals. Plaintiff cannot create a material dispute by making allegations that are undermined by
the evidence in the record. See Scott v. Harris, 550 U.S. 372, 380 (2007) (“When opposing parties tell two different
stories, one of which is blatantly contradicted by the record, so that no reasonable jury could believe it, a court should
not adopt that version of the facts for purposes of ruling on a motion for summary judgment.”); Whitehead v. Burnside,
403 F. App’x 401, 403 (11th Cir. 2010) (“Self-serving statements by a plaintiff do not create a question of fact in the
face of contradictory, contemporaneously created medical records.”).
13
  This accords with the protocol, according to Dr. Williams. See Doc. [54-4] ¶ 11 (“If a patient’s blood pressure is
elevated, the patient’s blood pressure should be taken again after a period of time . . . .”).
14
   In his deposition, Plaintiff asserted that Vossick told him the EKG machine was “old and outdated” and was not
working properly. See Docs. [58-2] at (46:19–47:8); [70] at 5. Even taking this version of events as true, any faultiness
with the EKG machine would not suggest Vossick was deliberately indifferent to Plaintiff’s medical needs unless, for
example, Vossick knew the machine was not working properly and relied on its results in justifying a decision not to
treat Plaintiff’s chest pain. That is, however, not what happened. Shortly after receiving the EKG results—whether
inconclusive, as Vossick asserts, or the product of a defective machine, as Plaintiff suggests—Vossick contacted Dr.
John Williams to inform him about Plaintiff’s chest pain, symptoms, and the EKG results, and Dr. Williams ordered
the troponin draws to determine whether Plaintiff was having a heart attack in addition to ordering a medication. See


                                                           19
Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 20 of 28 PageID #: 808




Dr. Williams ordered two troponin draws for Plaintiff, to be taken four hours apart, consistent with

PCC’s chest-pain protocol. Vossick took the initial troponin draw around 8:15 p.m., and received

the negative results around 8:30 p.m. Vossick told Plaintiff the results were negative and that the

second troponin draw would be taken in four hours. Before the end of his shift around 11:00 p.m.,

Vossick twice reassured Plaintiff that he would receive the second troponin test and that the results

of that test would determine the next steps in Plaintiff’s treatment. Vossick believed that the nurse

on the next shift would perform the second troponin draw, and Nurse Larkin did perform that draw

around 12:30 a.m. on September 10, 2017, about four hours after Vossick performed the initial

draw. The second draw was positive, and Plaintiff was transferred to the emergency room for

treatment, where tests suggested he suffered an acute myocardial infarction. And, finally, after

another transfer, Plaintiff received a cardiac catheterization without complication. Based on Dr.

Williams’s declaration, it appears that Vossick’s undisputed actions follow the chest-pain protocol

at PCC; on this basis alone, it can hardly be said that Vossick intentionally mistreated or

“refuse[ed] to provide essential care” to Plaintiff. See Dulany, 132 F.3d at 1241.

         Plaintiff takes issue with the amount of time Vossick took to assess his chest pain, arguing

that the delay in Vossick’s treatment reflected deliberate indifference to his serious medical needs.

There are numerous issues with that argument.                    First, where a plaintiff claims deliberate

indifference based on a delay in treatment, the “objective seriousness of the deprivation” can be

measured by the effect the delay had on the plaintiff’s condition. Jackson v. Riebold, 815 F.3d

1114, 1119 (8th Cir. 2016). But Dr. Williams stated in his declaration that Plaintiff’s medical

records do not indicate that any purported delay in treatment had a negative effect on the course



Doc. [54-3] ¶ 7. It is therefore not material to Plaintiff’s deliberate indifference claim whether the EKG machine was
faulty, because Vossick promptly sought direction as to Plaintiff’s treatment from the on-call doctor at PCC after the
EKG.


                                                         20
Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 21 of 28 PageID #: 809




of Plaintiff’s treatment or prognosis, and Plaintiff has provided no evidence suggesting that the

delay caused him harm. See Riebold, 815 F.3d at 1119 (“To establish [the effect of delay], the

inmate ‘must place verifying medical evidence in the record . . . .’” (quoting Laughlin v. Schriro,

430 F.3d 927, 929 (8th Cir. 2005))); see also Buchanan v. Kapur, No. 2:15-cv-5-CDP, 2017 WL

3978377, at *8 (E.D. Mo. Sept. 11, 2017) (holding that failure to provide verifying medical

evidence of adverse effect of delayed treatment for chest pain defeated the objective prong of

deliberate indifference); Farver, 931 F.3d at 811. In fact, Dr. Williams stated in his declaration

that Vossick “appropriately addressed the patient’s complaints of chest pain on September 9,

2017.” Doc. [54-5] ¶ 18; see also Brodigan, 2021 WL 825842, at *5 (“The Eighth Circuit has

advised that ‘[i]n the face of medical records indicating that treatment was provided and physician

affidavits indicating that the care provided was adequate, an inmate cannot create a question of

fact by merely stating that [he] did not feel [he] received adequate treatment.’” (quoting Dulany,

132 F.3d at 1242) (alterations in original)); Meuir v. Greene Cnty. Jail Emps., 487 F.3d 1115, 1119

(8th Cir. 2007). Again, Plaintiff has provided no evidence to dispute that assertion.

       Second, even if Plaintiff had introduced evidence showing negative effects from Vossick’s

alleged delay in treating his chest pain, he still has not shown that Vossick had the requisite mens

rea to sustain a claim of deliberate indifference. See Brodigan, 2021 WL 825842, at *4 (observing

that a deliberate-indifference plaintiff “must demonstrate that the defendant deliberately

disregarded the [plaintiff’s] need, acting with a ‘sufficiently culpable state of mind’” (quoting

Farmer v. Brennan, 511 U.S. 825, 834 (1994))). Vossick did not have the ability to dictate the

course of a patient’s treatment and could not order the transfer of a patient to an outside provider

absent “extraordinary circumstances.” Doc. [54] ¶ 5. Based on the evidence in the record, Vossick

appears to have properly followed the chest-pain protocol. Even if Plaintiff disagrees with the




                                                21
Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 22 of 28 PageID #: 810




protocol, Vossick had no control over its formulation, and mere disagreement with that approach

to treatment is insufficient to create liability under the Eighth Amendment. Dulany, 132 F.3d at

1239 (noting that “inmates have no constitutional right to receive a particular or requested course

of treatment”). To the extent there was any delay in Vossick’s execution of the protocol, such as

the fifty-minute gap between the second blood-pressure test and the EKG or the forty-five-minute

period between the call with Dr. Williams and the first troponin draw, such a delay could

conceivably reflect negligence by Vossick,15 but there is no evidence supporting the assertion that

Vossick intentionally delayed his treatment of Plaintiff. See Jackson, 756 F.3d at 1065; Fourte,

746 F.3d at 387.

         In sum, the undisputed facts show that Vossick was not deliberately indifferent to

Plaintiff’s chest pain, and for that reason the Court must grant Vossick judgment as a matter of

law. See Fed. R. Civ. P. 56(a).

         3. Defendant Griffith

         Finally, Plaintiff alleges Defendant Griffith was deliberately indifferent because she was

aware of Plaintiff’s serious dental issues but failed to take the appropriate steps to address those

issues, including by refusing to send Plaintiff for outside treatment of his toothache when she knew

there was no dentist at PCC. See Docs. [1] ¶ 55; [70] at 9–10. Griffith argues that she was not

deliberately indifferent to Plaintiff’s serious medical needs and that the Court should therefore

grant her qualified immunity.



15
  As Plaintiff has not made any claims of negligence, the Court does not express an opinion as to the viability of any
such claim. The Court also acknowledges that Plaintiff points to an email exchange between Anita Clarke, an
employee of the Department of Corrections, and Nurse Larkin as support for his claim that Vossick’s treatment ahead
of the first troponin draw was delayed. See Doc. [76] at 5, 7, 15–16. This does not change the fact that Plaintiff both
(1) failed to present verifying medical evidence showing an adverse effect of any delay, and (2) failed to show that
the delay was a result of anything resembling deliberate indifference. See Jackson v. Buckman, 756 F.3d 1060, 1065–
66 (8th Cir. 2014) (“Merely demonstrating that a prison doctor committed medical malpractice is insufficient to
establish deliberate indifference.”).


                                                          22
Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 23 of 28 PageID #: 811




        An official sued in his or her individual capacity under § 1983 “is entitled to summary

judgment based on qualified immunity unless (1) the evidence, viewed in the light most favorable

to the nonmoving party, establishes a violation of a federal constitutional or statutory right, and

(2) the right was clearly established at the time of the violation.” Capps v. Olson, 780 F.3d 879,

884 (8th Cir. 2015) (citing Pearson v. Callahan, 555 U.S. 223, 232 (2009)). Courts are “permitted

to exercise their sound discretion in deciding which of the two prongs of the qualified immunity

analysis should be addressed first.” Kulkay v. Roy, 847 F.3d 637, 642 (8th Cir. 2017) (quoting

Pearson, 555 U.S. at 236). Because an official is entitled to qualified immunity unless both prongs

are satisfied, the analysis ends if either is not met. See id.

        In evaluating Plaintiff’s claim against Griffith, the Court finds persuasive a recent decision

from the Court of Appeals for the Tenth Circuit that involved facts similar to those here. See Bird

v. Lampert, No. 20-8009, 2020 WL 7351801 (10th Cir. Dec. 15, 2020). In that case, the plaintiff-

inmate at the Wyoming State Penitentiary, Bird, submitted a health service quest (HSR) for a “bad

tooth” on January 13, 2017. Id. at *1. Like PCC, the Wyoming Department of Corrections

contracted with Corizon, Inc. to provide medical and dental services to inmates. Id.; see also Doc.

[58-1] ¶ 3. A Corizon dental assistant working at WSP submitted a scheduling order for Bird to

be seen February 16, 2017 by Dr. Tippets, and the dental assistant explained to Bird that it would

take longer for him to be seen because WSP did not have a full-time dentist at the facility. Bird,

2020 WL 7351801, at *1. On February 5, 2017, Bird submitted a second HSR, stating that his

toothache was “[s]tarting to be real painful” and that he thought the tooth needed to be pulled. Id.

(alteration in original). The dental assistant reiterated to Bird that he was already on the dental list

and apologized for the long wait. Id.

        For whatever reason, the February 16 appointment did not occur. Id. On February 22, the




                                                   23
Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 24 of 28 PageID #: 812




dental assistant, without informing Bird, again scheduled Bird for an appointment with Dr. Tippets.

Id. Bird submitted a complaint form on February 23 urging that he had been denied dental care

for his painful toothache. Id. The dental assistant examined Bird on February 24, which appears

to be the first time he was seen for his toothache. See id. She noted no redness, swelling, or

drainage around Bird’s tooth and told Bird he was scheduled “to be seen in dental as soon as [the]

Dental Provider returns in March.” Id. (alteration in original). Bird submitted a grievance on

February 28 regarding his lack of dental care, which the WSP grievance manager denied; Bird

filed an appeal of the denial. Id. at *2. On March 14, Bird finally saw Dr. Tippets, who extracted

Bird’s abscessed tooth in an uncomplicated procedure. Id. Sometime after, the defendant-warden

of WSP and the WDOC prison director denied Bird’s grievance appeal on the grounds that Dr.

Tippets had resolved his dental issues. Id. Bird then filed an action pursuant to 42 U.S.C. § 1983

alleging that his delay in seeing a dentist caused him several issues. Id. He claimed, among other

things, that the warden was deliberately indifferent to his medical needs for “fail[ing] and/or

refus[ing] to provide . . . ‘off-site’ dental appointments.” Id.

       In concluding that Bird had not shown deliberate indifference by the warden (and that the

district court therefore properly granted the warden qualified immunity), the Tenth Circuit first

observed that Bird’s claim was “fundamental[ly] defect[ive]” because it was not clear how the

warden was personally involved in the allegedly delayed dental care to Bird. Id. at *3. The court

specifically noted that the warden had considered Bird’s grievance appeals only after Dr. Tippets

had resolved the dental issues. Id. Moreover, the court found that Bird had failed to provide any

evidence establishing the subjective prong of deliberate indifference: that the official knew of and

disregarded an excessive risk to inmate health or safety. Id. at *4; see also Cullor v. Baldwin, 830

F.3d 830, 836 (8th Cir. 2016). Because there was no evidence that the warden was aware there




                                                  24
Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 25 of 28 PageID #: 813




was a delay in Bird’s dental care, nor that the warden knew any such delay posed a “substantial

risk of serious harm,” the court held that Bird failed to show the warden had the required culpable

state of mind. Bird, 2020 WL 7351801, at *4.

        As in Bird, Plaintiff has failed to demonstrate that Griffith had any personal involvement

in his allegedly tardy dental care, without which she cannot be liable in this case. See Saylor v.

Nebraska, 812 F.3d 637, 644 (8th Cir. 2016); see also Keeper v. King, 130 F.3d 1309, 1314 (8th

Cir. 1997) (“[A] general responsibility for supervising the operations of a prison is insufficient to

establish the personal involvement required to support liability.” (quoting Camberos v. Branstad,

73 F.3d 174, 176 (8th Cir. 1995))). He similarly has identified no evidence suggesting that Griffith

“knew of but deliberately disregarded his serious medical need.” Saylor, 812 F.3d at 644 (quoting

Wilson v. Seiter, 501 U.S. 294, 296–97 (1991)). These deficiencies are fatal to his claim. Seeking

to establish that Griffith “was fully aware of Plaintiff’s severe dental problems,” Plaintiff first

points to a letter sent to him from Griffith dated August 3, 2017. Doc. [70] at 9, 27. The letter

was in response to correspondence from Plaintiff dated August 1, 2017, which was after Plaintiff

had already seen a dentist and had his tooth extracted. Griffith made no mention of awareness of

Plaintiff’s toothache or the alleged delay in its treatment. In fact, rather than displaying a “refusal

to provide . . . care,” Dulany, 132 F.3d at 1241, Griffith did quite the opposite: she noted Plaintiff’s

desire to be removed from administrative segregation, his mental health issues, and his issues with

headaches, and copied three separate officials on her response to address those concerns. See Doc.

[70] at 27. This hardly suggests Griffith acted with the “obduracy and wantonness” required for

liability due to delay. See Winfrey v. Babich, 1:07-cv-159-SNLJ, 2010 WL 559671, at *3 (E.D.

Mo. Feb. 10, 2010) (quoting Whitley v. Albers, 47 U.S. 312, 319 (1986)). Plaintiff next claims his

IRR informed Griffith about the “nature of Plaintiff’s toothaches/abscess and . . . the inadequacy




                                                  25
Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 26 of 28 PageID #: 814




of” his treatment at PCC. See Doc. [70] at 10. But Plaintiff submitted the IRR on July 21, 2017,

after he had already seen the dentist, and the director of nursing, not Griffith, responded to it. See

Doc. [58-3] at 12, 16.

         Based on the evidence before the Court, the only time Griffith was even arguably involved

in the treatment of Plaintiff’s toothache was when she, along with Dr. McKinney and Nurse Larkin,

denied Plaintiff’s grievance.16 Plaintiff filed the grievance August 17, 2017, and it was not

received until September 6, 2017. See Doc. [70] at 30. Both of those dates came after Plaintiff

had already seen a dentist, had his tooth extracted, and told PCC medical personnel that his dental

issues had been resolved. Notwithstanding Plaintiff’s claims to the contrary, the grievance

response cannot possibly suggest that Griffith intentionally disregarded or delayed Plaintiff’s

desire to see a dentist, since he had already seen a dentist prior to submitting the grievance. See

DuBois v. Dooley, 277 F. App’x 651, 652 (8th Cir. 2008) (affirming grant of summary judgment

where warden “undisputedly lacked medical training, and his only involvement was to respond to

[the inmate-plaintiff’s] administrative remedy request”).

         The evidence Plaintiff cites in asserting Griffith was deliberately indifferent in no way

supports his contention that she knew of his toothache and its severity, or that there was a delay in

treatment over which she had any control.17 Without awareness of the alleged severity of



16
   In his deposition, Plaintiff asserted that he sent Griffith numerous letters regarding his toothache. See Doc. [58-2]
at (11:24–12:21). But those letters are not in the record before the Court, so the Court cannot determine whether they
made Griffith aware of the nature of Plaintiff’s dental issues. And in any case, the fact Plaintiff sent such letters does
not demonstrate that Griffith intentionally delayed his access to dental care when he has provided no evidence in
support of that assertion and she had no control over the medical staff at PCC.
17
   Plaintiff submitted a declaration from two fellow inmates at PCC who stated that they were twice permitted to see
a dentist outside PCC in June 2017. Doc. [70] at 29. The declaration does not suggest any connection between Griffith
and the dental treatment of either inmate, nor does it make up for the lack of evidence Plaintiff submitted supporting
his argument that Griffith was aware of his dental needs and was deliberately indifferent to those needs. The only
reference to Griffith in the declaration is that “the Warden gave transportation the approval to transport” the inmates
for their off-site dental appointments. Id. This might be relevant if, for instance, Plaintiff introduced evidence that
Griffith would not grant permission for his transport to an off-site dentist. See Estelle, 429 U.S. 97, at 104–05


                                                           26
Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 27 of 28 PageID #: 815




Plaintiff’s toothache, Griffith could not have denied, delayed, or intentionally interfered with his

medical treatment within the meaning of the deliberate indifference standard. See DuBois, 277 F.

App’x at 652; Saylor, 812 F.3d at 644. Plaintiff has therefore failed to establish that Griffith

violated his constitutional rights under the Eighth Amendment. Having found no constitutional

violation, the Court need not proceed to the second prong of the qualified immunity analysis.

Crumley v. City of St. Paul, 324 F.3d 1003, 1008 (8th Cir. 2003) (“Without the requisite showing

of a constitutional violation, summary judgment is proper because [plaintiff] has failed to establish

the existence of an essential element of [his] case.”). Griffith is entitled to summary judgment as

to Plaintiff’s deliberate indifference claim on the basis of qualified immunity.

                                                 CONCLUSION

        For the reasons discussed above, the undisputed facts require the Court to grant summary

judgment to each of the three Defendants on Plaintiff’s claims of deliberate indifference.

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiff’s Motion Requesting Appointment of Expert

Witnesses, Doc. [32], is DENIED.

        IT IS FURTHER ORDERED that Plaintiff’s Motion for Appointment of Counsel, Doc.

[82], is DENIED.

        IT IS FURTHER ORDERED that Defendants’ Motion to Strike Plaintiff’s Unauthorized

Surreply in Opposition to Defendants’ Motion for Summary Judgment, Doc. [77], is DENIED,

and Plaintiff’s Motion to Deny Defendants’ Motion to Strike Plaintiff’s Supplemental Motion,

Doc. [78], is GRANTED to the extent Plaintiff requests that the Court deny Defendants’ Motion

to Strike. All other relief sought in that Motion is DENIED.


(concluding that deliberate indifference can include intentional interference with treatment). He did not, however,
present any such evidence.


                                                        27
Case: 4:19-cv-00309-MTS Doc. #: 84 Filed: 03/29/21 Page: 28 of 28 PageID #: 816




       IT IS FURTHER ORDERED that Defendants Stephen Vossick and Sarah Skaggs’s

Motion for Summary Judgment, Doc. [52], is GRANTED.

       IT IS FINALLY ORDERED that Defendant Griffith’s Motion for Summary Judgment,

Doc. [56], is GRANTED.

       An appropriate Judgment will accompany this Memorandum and Order.



Dated this 29th day of March, 2021.


                                        MATTHEW T. SCHELP
                                        UNITED STATES DISTRICT JUDGE




                                           28
